Citation Nr: 0003063	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-01 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty with the U.S. Army from 
July 1967 to July 1970.  During service, he was stationed in 
the Republic of Vietnam from October 1968 to October 1969.
 
This appeal arises from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Detroit, Michigan, which denied service connection for PTSD.  
The Board remanded this case to the RO for further 
development in December 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's PTSD stems from his exposure to combat 
stressors during his tour of duty in the Republic of Vietnam.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is not 
inherently implausible when his contentions and the evidence 
of record are viewed in the light most favorable to his 
claim.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
Furthermore, the evidence is sufficient to decide the case.  
The Board accordingly finds the duty to assist him, mandated 
by 38 U.S.C.A. § 5107, has been satisfied.

The appellant contends that his PTSD stems from his exposure 
to combat stressors during his overseas service in the 
Republic of Vietnam.  According to his various statements of 
record, to include his testimony before the RO in January 
1995 and the undersigned in August 1996, he served as a 
helicopter repairman with the B Company, 5th Transportation 
Battalion, 101st Air Borne located at Phu Bai from 
approximately October 1968 to April 1969.  During this time 
period, his duties involved repairing helicopters at Phu Bai 
and Camp Eagle (a facility located 4 miles north of Phu Bai).  
He performed perimeter guard duties on a weekly basis during 
which times he was exposed to sniper, rocket and mortar fire.  
Several times a month, he was sent into combat conditions for 
field repairs of downed helicopters at which time he was 
involved in firefights with the enemy and witnessed 
casualties. He continued to perform perimeter guard duties 
during his assignment with the "160th of the 159th Helicopter 
Air Assault Support Group from approximately April 1969 to 
October 1969.

In an effort to verify his allegations, the appellant has 
provided the RO with specific details relating to some of his 
claimed stressors.  For example, he indicates that he 
witnessed a helicopter from "MAG 36" being hit by a rocket 
on or about October 30, 1968.  He believes that 3 Marines 
were killed as a result of this incident.  On or about 
November 10, 1968, he witnessed 3 men killed and 3 men 
wounded due to a rocket blast while performing sandbag duty.  
He was fired upon by snipers on or about December 20, 1968.  
Two days later, he was involved in a firefight while 
repairing a helicopter in "LZ Nancy."  On or about December 
15, 1968, he witnessed a servicemate being "cut to pieces" 
when a tail rotor from a LOCH helicopter chopped through the 
fuselage.  On or about January 4, 1968, he was involved in a 
firefight while repairing a helicopter in "LZ Sally."  On 
or about January 15, 1969, he witnessed "SFC Cummins" being 
shot in the leg by sniper fire.  On or about February 10, 
1969, he was involved in a firefight while performing 
perimeter guard duty.  Finally, he recalled being subjected 
to mortar fire and nearly being hit by debris while in a 
perimeter bunker on or about October 15, 1969.

The appellant's military records establish that he served in 
the Republic of Vietnam from October 1968 to October 1969.  
He served as a aircraft rotor repairman with Company B, 
5thTransportation, 101st Airborne Division from November 1968 
to November 1969, the "HHC 160th Avn Gp" from November 1969 
to June 1969, and the "HHC 101st Avn Gp" from June 1969 to 
October 1969.  He served during Vietnam Counter Offensive 
Phases V and VI, Vietnam TET/69 Counter Offensive and an 
unnamed campaign.  He is the recipient of the National 
Defense Service Medal, 2 O/S Bars, the Vietnam Service Medal 
with 3 Bronze Service Stars, and the Vietnam Campaign Medal 
with 60 device.  He was certified for firing M- 14 and M- 16 
rifles.  His service medical records reveal a January 1969 
dispensary visit for sleepwalking and nightmares which he 
reported began in Advanced Infantry Training and became more 
frequent in Vietnam.

VA PTSD examinations in May 1994 and October 1994 indicated 
that the appellant had failed to allege any particular 
stressful events, as opposed to complaint of general military 
stresses, which would corroborate a diagnosis of PTSD.  
However, VA inpatient treatment records dated in April of 
1994 and 1998, as well as recent outpatient treatment 
records, record a diagnosis of PTSD.  A May 1998 VA PTSD 
examination, which had benefit of review of the claims 
folder, also indicated a PTSD diagnosis.

Research conducted by the Director of the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) confirms that 
enemy attacks occurred at Camp Eagle, the main base area of 
the appellant's units in Vietnam, Landing Zones (LZ) Nancy 
and Sally, and Phu Bai during the time period in question.  
In support of it's findings, USASCRUR submitted to the RO an 
extract of the unit history of the 5th Transportation 
Battalion from August to February 1969.  These records show 
that Camp Eagle and Phu Bai had indeed been subject to sniper 
fire, small arms fire, "RPG" rounds, "B40" rockets, 
automatic weapons fire and "friendly" fire.  For example, 
on February 10, 1969, the unit received "RPG rounds and SA 
fire," and one individual was evacuated for medical 
attention after being hit by an "M79 HE rd."  There were 
several instances of downed helicopters in the field and near 
the main bases with casualties being reported.  A briefing of 
the 101st Airborne Division Headquarters at Camp Eagle shows 
that, from November 1968 to March 1969, the company was 
involved in clearing the vicinity of enemy forces during a 
campaign dubbed Operation Nevada Eagle.

A claim for service connection for PTSD is well grounded 
where an appellant submits (1) medical evidence of a current 
diagnosis of PTSD; (2) evidence, lay or otherwise, of an in- 
service stressor; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet. App 128 (1997).  In this case, the appellant has been 
diagnosed with PTSD and, for purposes of a well grounded 
analysis, the truthfulness of his assertions of exposure to 
in- service combat stressors is presumed.  See King v. Brown 
5 Vet. App. 19 (1993).  Thus, the Board finds that the 
appellant's claim for service connection for PTSD is well 
grounded.

However, entitlement to service connection for PTSD requires 
(1) medical evidence establishing a clear diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
in- service stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  Cohen, 
10 Vet. App. at 138.

In response to concerns raised by Cohen, VA has made 
substantive revisions to 38 C.F.R. § 3.304(f), which is the 
regulatory provision which governs the type(s) of evidence 
required to establish service connection for PTSD.  See 64 
Fed.Reg. 32807-32808 (June 18, 1999).  This provision now 
holds that, if the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the lay 
testimony alone may establish the occurrence of the claimed 
in- service stressor.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has made it clear that, where a claimed 
stressor is alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Combat status may also be established by service 
records or "other supportive evidence."  See West v. Brown, 
7 Vet. App. 70, 76 (1994).  VA is not required to accept the 
appellant's assertions that he was engaged in combat but, in 
arriving at its findings of fact, the credibility of the 
veteran's testimony and statements of record must be 
addressed.  Cohen, 10 Vet. App. at 145-46.

"Credible supporting evidence" of a non- combat stressor 
may be obtained from service records or other sources, to 
include lay testimony.  Gaines, 11 Vet. App. at 353; Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the Court has 
held that the regulatory requirement for "credible 
supporting evidence" means that the appellant's testimony, 
or the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non- combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396-96.  Examples of 
"other supportive evidence" includes, but is not limited 
to, incidents of a plane crash, ship sinking, explosion, rape 
or assault, or duty in a burn ward or graves registration 
unit.  See Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part VI (1998).

The evidence of record clearly documents that the appellant 
served as a helicopter repairman during his service in 
Vietnam.  There are reports of helicopters downed by enemy 
fire in the field and near the main bases, and his 
allegations of encountering and engaging the enemy during 
field repairs are consistent with his job classification.  
Additionally, his reports of being subjected to enemy fire 
during perimeter duty are consistent with the documented 
enemy attacks at both Camp Eagle and Phu Bai.  Furthermore, 
his January 1969 dispensary visit, which noted his history of 
nightmares becoming more frequent while in Vietnam, tends to 
support his claim of exposure to stressors during service.  
With application of the benefit of the doubt rule, the Board 
finds that the appellant engaged in combat during service.  
In the absence of clear evidence to the contrary, the Board 
finds that the appellant's statements of record establish the 
occurrence of his claimed in- service stressors.  38 C.F.R. 
§ 1154(b) (West 1991); 38 U.S.C.A. § 3.304(f), as amended by 
64 Fed.Reg. 32807-32808 (June 18, 1999).

As stated above, VA has diagnosed the appellant with PTSD by 
formal Compensation and Pension Examination dated in May 
1998.  There are also clear diagnoses of PTSD indicated on 
inpatient discharge summaries dated in April of 1994 and 
1998.  The earlier VA PTSD examinations in May and October of 
1994, which failed to clinically corroborate the diagnosis of 
PTSD, are of limited probative value as they were conducted 
at time when the appellant's report of combat stressors had 
only been described in vague terms.  Thus, the medical 
evidence of record establishes that the appellant has PTSD.  
Upon review of the May 1998 examination report, which noted 
review of the claims folder, the Board finds that the 
stressors which the examiner found productive of PTSD are the 
same stressors which have been accepted by the Board in this 
decision.  As such, the appellant has provided the necessary 
medical evidence of a nexus between service and his PTSD 
disability, see Cohen, 10 Vet. App at 128, and the Board 
concludes that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

